


Exhibit 10.1
ELECTRONIC ARTS INC.
KEY EMPLOYEE CONTINUITY PLAN
The Company hereby adopts the Electronic Arts Inc. Key Employee Continuity Plan
for the benefit of certain employees of the Company and its Affiliates, on the
terms and conditions set forth in this plan. Capitalized terms are defined in
Section 1.
SECTION 1.DEFINITIONS. As hereinafter used:
4.1“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12
of the Exchange Act.
4.2“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
4.3“Board” means the Board of Directors of the Company.
4.4“Cause” means (i) the continued failure by the Eligible Employee to
substantially perform the Eligible Employee's duties with the Employer (other
than any such failure resulting from the Eligible Employee's incapacity due to
physical or mental illness), (ii) the engaging by the Eligible Employee in
conduct which is demonstrably injurious to the Company or its Affiliates,
monetarily or otherwise, (iii) the Eligible Employee committing any felony or
any crime involving fraud, breach of trust or misappropriation or (iv) any
breach or violation of any agreement or written code of conduct relating to the
Eligible Employee's employment with the Employer where the Employer, in its sole
discretion, determines that such breach or violation materially and adversely
affects the Company or any of its Affiliates.
4.5A “Change in Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:
(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company other than
securities acquired by virtue of the exercise of a conversion or similar
privilege or right unless the security being so converted or pursuant to which
such right was exercised was itself acquired directly from the Company)
representing 50% or more of (A) the then outstanding shares of common stock of
the Company or (B) the combined voting power of the Company's then outstanding
voting securities entitled to vote generally in the election of directors; or
(ii)the following individuals cease (during any twelve month period) for any
reason to constitute a majority of the number of directors then serving on the
Board (the “Incumbent Board”): individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, without limitation, a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds of




--------------------------------------------------------------------------------




the directors then still in office who either were directors on the Effective
Date or whose appointment, election or nomination for election was previously so
approved or recommended; or
(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than a
merger or consolidation pursuant to which (A) the voting securities of the
Company outstanding immediately prior to such merger or consolidation will
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) more than
50% of the outstanding shares of common stock and the combined voting power of
the outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger or consolidation; (B)
no Person will become the Beneficial Owner, directly or indirectly, of
securities of the Company or such surviving entity or any parent thereof
representing 50% or more of the outstanding shares of common stock or the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to such merger or consolidation); and (C) individuals who were
members of the Incumbent Board will constitute at least a majority of the
members of the board of directors of the corporation (or any parent thereof)
resulting from such merger or consolidation; or
(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, (A) in which more than 50% of the outstanding
shares of common stock and the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of which (or of any parent of such entity) is owned by stockholders of
the Company in substantially the same proportions as their ownership of the
Company immediately prior to such sale; (B) in which (or in any parent of such
entity) no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the outstanding shares of
common stock resulting from such sale or disposition or the combined voting
power of the outstanding voting securities entitled to vote generally in the
election of directors (except to the extent that such ownership existed prior to
such sale or disposition); and (C) in which (or in any parent of such entity)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors.
4.6“Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
4.7“Company” means Electronic Arts Inc., a Delaware corporation, or any
successors thereto.
4.8“Disability” means long-term disability under the terms of the Employer's
long-term disability plan, as then in effect.
4.9“Effective Date” means February 7, 2008, the date as of which the Plan has
been adopted.




--------------------------------------------------------------------------------




4.10“Eligible Employee” means any employee who is a Tier 1, Tier 2, Tier 3 or
Tier 4 Employee.
4.11“Employer” means the Company or any of its Affiliates that is an employer of
an Eligible Employee.
4.12“Equity Award” means stock options, restricted stock, restricted stock
units, stock appreciation rights and other similar equity-based awards, in each
case whether settled in stock, cash or otherwise, but excluding any performance
share awards and performance cash awards, which are granted to an Eligible
Employee under the Electronic Arts Inc. 2000 Equity Incentive Plan and any other
equity-based incentive plan or arrangement adopted or assumed by the Company
(including any individual stock option, restricted stock, restricted stock unit,
stock appreciation right and other similar equity-based awards), and any future
equity-based incentive plan or arrangement adopted or assumed (including any
individual stock option, restricted stock, restricted stock unit, stock
appreciation right and other similar equity-based awards) by the Company at any
time prior to a Change in Control. For purposes of this Plan, Equity Awards
shall also include any securities acquired upon the exercise of an option,
warrant or other similar right that constitutes an Equity Award.
4.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.
4.14“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
4.15“Good Reason” means:
(i) for all Eligible Employees, the occurrence without the affected Eligible
Employee's written consent, of any of the following on or after the date of a
Change in Control:
(A)    a change in the location of such Eligible Employee's principal place of
business by more than 50 miles when compared to the Eligible Employee's
principal place of business immediately before the Change in Control; and
(B)    (1)    a more than 10% reduction in the Eligible Employee's annual base
salary in effect immediately before the Change in Control, (2) a more than 10%
reduction in the Eligible Employee's target annual bonus or incentive
opportunity from that in effect immediately before the Change in Control, or (3)
a more than 10% reduction in the Eligible Employee's total target annual cash
compensation, including without limitation, annual base salary and target annual
bonus or incentive opportunity, from that in effect immediately before the
Change in Control; and
(ii) for Specified Eligible Employees, in addition to the events described in
clause (i) above, the occurrence without the affected Specified Eligible
Employee's written consent, on or after the date of a Change in Control, of a
material reduction in the Specified Eligible Employee's authority, duties, or
responsibilities, including, without limitation, a material diminution in the
authority, duties, or responsibilities of the supervisor to whom the Specified
Eligible Employee is required to report, which shall include a requirement that
a Specified Eligible Employee report to




--------------------------------------------------------------------------------




a corporate officer or employee instead of reporting directly to the board of
directors of a corporation (or similar governing body with respect to an entity
other than a corporation), when compared to the Specified Eligible Employee's
authority, duties, or responsibilities, or the authority, duties or
responsibilities of the supervisor to whom the Specified Eligible Employee is
required to report, immediately before the Change in Control.
Notwithstanding the foregoing, Good Reason shall exist only if the following
conditions are met: (A) the Eligible Employee gives the Employer written notice,
pursuant to Section 5.8, of his or her intention to terminate employment with
the Employer for Good Reason; (B) such notice is delivered to the Employer
within 90 days of the initial existence of the condition giving rise to the
right to terminate for Good Reason, and at least 30 days in advance of the date
of termination; (C) the Employer fails to cure the alleged Good Reason to the
reasonable satisfaction of the Eligible Employee prior to the Eligible
Employee's termination, and (D) the events described in the preceding sentence,
singly or in combination, result in a material negative change in the
Executive's employment relationship with the Employer, so that the Executive's
termination effectively constitutes an involuntary separation from service
within the meaning of Section 409A of the Code.
4.16“Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Affiliates, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
4.17“Plan” means the Electronic Arts Inc. Key Employee Continuity Plan, as set
forth herein (including Schedule A), as it may be amended from time to time.
4.18“Plan Administrator” means the person or persons appointed from time to time
by the Board, which appointment may be revoked at any time by the Board. If no
Plan Administrator has been appointed by the Board (or if the Plan Administrator
has been removed by the Board and no new Plan Administrator has been appointed
by the Board), the Executive Compensation and Leadership Committee of the Board
shall be the Plan Administrator.
4.19A “Potential Change in Control” shall be deemed to have occurred if the
Company enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control.
4.20“Potential Change in Control Period” means the period of time beginning on
the date of a Potential Change in Control and ending on either the date that
such Change in Control occurs, or the date of termination of the agreement that
constituted the Potential Change in Control.
4.21“Severance” means:
(i)during the time period beginning on the Change in Control and ending on the
first anniversary of the Change in Control, a termination of an Eligible
Employee's employment




--------------------------------------------------------------------------------




with the Employer (A) by the Employer without Cause or (B) by the Eligible
Employee for Good Reason; or
(ii)during the two (2) months immediately preceding a Change in Control, a
termination of an Eligible Employee's employment with the Employer by the
Employer without Cause, which termination is made in connection with the Change
in Control, as determined by the Plan Administrator in its sole discretion;
provided that in the case of either clause (i) or clause (ii) of this
definition, such employment termination meets the criteria for a “separation
from service” as defined in Treas. Reg. § 1.409A-1(h). Termination of an
Eligible Employee's employment on account of death or Disability shall not be
treated as a Severance.
4.22“Severance Agreement and Release” means the written separation agreement and
release substantially in the form attached hereto as Appendix I, as may be
amended from time to time.
4.23“Severance Date” means, subject to the terms of Section 1.21, the effective
date on which an Eligible Employee's employment by the Employer terminates due
to a Severance as specified in a prior written notice by the Company or the
Eligible Employee, as the case may be, delivered to the other pursuant to
Section 5.8.
4.24“Severance Payment” means the payment determined pursuant to Section 2.1.
4.25“Severed Employee” is an Eligible Employee once he or she incurs a
Severance.
4.26“Specified Eligible Employee” means any Eligible Employee that serves in one
or more of the positions or roles for the Company set forth on Schedule A, as
such list may be amended from time to time by the Plan Administrator. The Tier
level of each Specified Eligible Employee will be determined in accordance with
such employee's corporate title or level or in the absence thereof, as
designated by the Plan Administrator.
4.27“Tier 1 Employee” means the Chief Executive Officer of the Company, and any
other employee of the Company or any of its Affiliates designated as such by the
Plan Administrator in writing.
4.28“Tier 2 Employee” means any President or Executive Vice President of the
Company or any of its Affiliates, and any other employee of the Company or any
of its Affiliates designated as such by the Plan Administrator in writing.
4.29“Tier 3 Employee” means any Senior Vice President of the Company or any of
its Affiliates, and any other employee of the Company or any of its Affiliates
designated as such by the Plan Administrator in writing.
4.30“Tier 4 Employee” means any Vice President of the Company or any of its
Affiliates, and any other employee of the Company or any of its Affiliates
designated as such by the Plan Administrator in writing.




--------------------------------------------------------------------------------




SECTION 2.SEVERANCE PAYMENT; BENEFITS.
2.1Each Eligible Employee who incurs a Severance shall be entitled, subject to
the timely execution, return, and non-revocation of the Severance Agreement and
Release, to receive from the Company, subject to the conditions set forth in
Sections 2.8, 2.11 and 4.2, a cash payment equal to the product of (A) the sum
of (x) such Eligible Employee's annual base salary as in effect immediately
prior to the Severance Date, plus (y) such Eligible Employee's target annual
bonus or incentive opportunity for the year in which the Severance Date occurs;
multiplied by (B) in the case of a Tier 1 Employee or a Tier 2 Employee, 1.5; in
the case of a Tier 3 Employee, 1; and in the case of a Tier 4 Employee, 0.5. For
purposes of clauses (x) and (y) above, annual base salary and target annual
bonus or incentive opportunity shall be the amount in effect immediately prior
to the Severance Date without regard to any reductions therein which constitute
Good Reason. The Severance Payment shall be paid to a Severed Employee in a cash
lump sum within 74 days of the Severance Date, provided that the Severed
Employee signs and can no longer revoke the Severance Agreement and Release
during that 74 day period.
2.2Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, and to the
extent not vested and exercised or paid out in connection with the Change in
Control, in the event an Eligible Employee incurs a Severance, on the Severance
Date, the Severed Employee shall become fully vested in all outstanding Equity
Awards, including without limitation, stock options, restricted stock,
restricted stock units, and stock appreciation rights (notwithstanding any
provision of the Company's applicable equity plans to the contrary).
Notwithstanding the foregoing, in the event of a Severance within two (2) months
preceding a Change in Control, the Severed Employee shall not forfeit or further
vest in any unvested Equity Awards between the Severance Date and the date of
the Change in Control but all such awards shall vest in full upon the Change in
Control.
(i) In the case of an Equity Award consisting of a stock option or stock
appreciation right, such stock option or stock appreciation right shall continue
to be exercisable for a period of three years from the Severance Date (or such
longer period as may be prescribed in the plan or agreement governing such
option), but in no event later than the earlier of the expiration date of such
option or stock appreciation right or the tenth anniversary of the grant date of
such option or stock appreciation right
(ii) In the case of an Equity Award consisting of restricted stock not subject
to performance criteria, the Company shall remove any restrictions (other than
restrictions required by Federal securities law) or conditions in respect of the
restricted stock vested on or before the later of the Severance Date and the
Change in Control.
(iii) In the case of an Equity Award consisting of restricted stock units, the
Company shall remove any restrictions (other than restrictions required by
Federal securities law) or conditions in respect of the restricted stock units
vested on or before the later of the Severance Date and the Change in Control,
but any such restricted stock unit shall be settled in accordance with its
terms.     
2.3Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, each
Eligible Employee who incurs a Severance shall be entitled, in full satisfaction
of any performance cash




--------------------------------------------------------------------------------




awards granted to such Eligible Employee for any incomplete performance cycle as
of the Eligible Employee's Severance Date, such amount in cash, subject to the
Company's achievement of the applicable performance measures for such awards,
for the completed fiscal years prior to the beginning of the fiscal year in
which the Severance Date occurs, as determined by the Executive Compensation and
Leadership Committee of the Board in its sole discretion, multiplied by a
fraction the numerator of which shall be the number of days the Eligible
Employee was employed by the Employer during the applicable performance cycle
and the denominator of which shall be the total number of days in the
performance cycle. Any such performance cash award shall be paid in accordance
with its terms.
2.4Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, each
Eligible Employee who incurs a Severance shall be entitled to receive from the
Company, in full satisfaction of any performance share awards granted to such
Eligible Employee for any incomplete performance cycle as of the Eligible
Employee's Severance Date, such number of shares of restricted stock, subject to
the Company's achievement of the applicable performance measures for such
awards, for the completed fiscal years prior to the beginning of the fiscal year
in which the Severance Date occurs, as determined by the Executive Compensation
and Leadership Committee of the Board in its sole discretion, multiplied by a
fraction the numerator of which shall be the number of days the Eligible
Employee was employed by the Employer during the applicable performance cycle
and the denominator of which shall be the total number of days in the
performance cycle. The Company shall remove any restrictions (other than
restrictions required by Federal securities law) or conditions in respect of any
such restricted shares as of the later of the Severance Date and the Change in
Control.
2.5Subject to the conditions set forth in Sections 2.8, 2.11 and 4.2, in the
event an Eligible Employee incurs a Severance, and provided that the Eligible
Employee timely elects continued coverage under the Consolidated Omnibus Budge
Reconciliation Act of 1985 (“COBRA”), the Company shall pay the COBRA premiums
of such Eligible Employee's group medical, dental and vision coverage (including
coverage for the Eligible Employee's eligible dependents who were covered as of
the Severance Date), commencing on the date immediately following such Eligible
Employee's Severance Date and continuing for the period set forth in the last
sentence of this Section (the “Continuation Period”). Such COBRA premium
payments shall continue for the duration of the Continuation Period; provided,
however, that no such COBRA premium payments shall be made following an event
which terminates the Eligible Employee's continuation coverage under COBRA,
including, but not limited to, the Eligible Employee's coverage by a medical,
dental or vision insurance plan of a subsequent employer. Each Eligible Employee
shall be required to notify the Company immediately if the Eligible Employee
becomes covered by a medical, dental or vision insurance plan of a subsequent
employer or otherwise becomes ineligible for COBRA continuation coverage. The
Employer will provide benefits under this Section for the following durations:
(i) in the case of a Tier 1 Employee or a Tier 2 Employee, for eighteen months
from the Severance Date; (ii) in the case of a Tier 3 Employee, for twelve
months from the Severance Date; and (iii) in the case of a Tier 4 Employee, for
six months from the Severance Date.
If the Eligible Employee is entitled to have the Company pay COBRA premiums for
the Continuation Period under this Section, the Company shall reimburse the
Eligible Employee for any COBRA premiums paid during the period between the
Severance Date and the date that is 74 days after the




--------------------------------------------------------------------------------




Severance Date. No provision of this Plan will affect the continuation coverage
rules under COBRA, except that the Company's payment of any applicable insurance
premiums during the Continuation Period will be credited as payment by the
Eligible Employee for purposes of the Eligible Employee's payments required
under COBRA. Therefore, the period during which an Eligible Employee may elect
to continue the Company's group health coverage at his or her own expense under
COBRA, the length of time during which COBRA coverage will be made available to
the Eligible Employee, and all other rights and obligations of the Eligible
Employee under COBRA (except the obligation to pay insurance premiums that the
Company pays during the Continuation Period) will be applied in the same manner
that such rules would apply in the absence of this Plan. At the conclusion of
the Continuation Period, the Eligible Employee shall be responsible for the
entire payment of premiums required under COBRA for the duration of the COBRA
continuation period. For purposes of this Section, applicable premiums that will
be paid by the Company during the Continuation Period shall not include any
amounts payable by the Eligible Employee under a Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Eligible Employee. In addition, if the Company determines in its sole discretion
that it cannot provide the foregoing COBRA benefits without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Participant a taxable lump-sum payment in an amount equal to the monthly (or
then remaining) COBRA premium payments in effect on the Termination Date (which
amount shall be based on the premium for the first month of COBRA coverage).
2.6The Company shall reimburse each Eligible Employee for all reasonable legal
fees and expenses incurred at any time by the Eligible Employee in seeking to
obtain or enforce any benefit or right provided by this Plan, so long as: (i)
the Eligible Employee prevails on the merits of his or her claim, and (ii) the
Eligible Employee submits any request for reimbursement by November 30 of the
calendar year following the year in which the legal fee or expense is incurred.
The Company shall timely reimburse legal fees and expenses that meet these
requirements, but in no event shall payment be later than the last day of the
year following the year in which the legal fee or expense is incurred.
2.7In the event of a claim for benefits hereunder by an Eligible Employee, such
Eligible Employee shall present the reason for his or her claim in writing to
the Plan Administrator. The Plan Administrator shall, within 90 days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 days after such receipt), send a written
notification to the Eligible Employee as to its disposition. In the event the
claim is wholly or partially denied, such written notification shall (i) state
the specific reason or reasons for the denial, (ii) make specific reference to
pertinent Plan provisions on which the denial is based, (iii) provide a
description of any additional material or information necessary for the Eligible
Employee to perfect the claim and an explanation of why such material or
information is necessary, and (iv) set forth the procedure by which the Eligible
Employee may appeal the denial of his or her claim, including, without
limitation, a statement of the claimant's right to bring an action under Section
502(a) of ERISA, following an adverse determination on appeal. In the event an
Eligible Employee wishes to appeal the denial of his or her claim, he or she
must request a review of such denial by making application in writing to the
Plan Administrator within 60 days after receipt of such denial. Such Eligible
Employee (or his or her duly authorized legal representative), upon




--------------------------------------------------------------------------------




written request to the Plan Administrator, shall be permitted to review any
documents pertinent to his or her claim, and submit in writing, issues and
comments in support of his or her position. Within 60 days after receipt of a
written appeal (unless special circumstances, such as the need to hold a
hearing, require an extension of time, but in no event more than 120 days after
such receipt), the Plan Administrator shall notify the Eligible Employee of the
final decision. The final decision shall be in writing and shall include (i)
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, (ii) specific references to the pertinent Plan
provisions on which the decision is based, (iii) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents relevant to the claim for benefits, and (iv) a
statement describing the claimant's right to bring an action under Section
502(a) of ERISA.
2.8No Severed Employee shall be eligible to receive a Severance Payment or other
benefits under the Plan unless he or she first timely executes, returns to the
Company and does not revoke the Severance Agreement and Release in accordance
with the requirements of Section 3.4.
2.9An Employer shall be entitled to withhold from amounts to be paid to the
Severed Employee hereunder any U.S. or foreign federal, state or local
withholding or other taxes or charges which it is from time to time reasonably
believes it is required to withhold.
2.10A Severed Employee shall not be required to mitigate the amount of any
payment provided for in this Plan by seeking other employment or otherwise, nor,
except as otherwise provided in Section 2.5, shall the amount of any payment or
benefit provided for in this Plan be reduced by any compensation earned by such
a Severed Employee as a result of employment by another employer after the
Severance Date or otherwise.
2.11This Section 2.11 shall apply with respect to any Eligible Employee who,
taking into account the benefit provided under the Plan and all other payments
that would be deemed to be “parachute payments” within the meaning of section
280G of the Code (collectively, the “280G Payments”), would be subject to the
excise tax under section 4999 of the Code (a “Section 2.11 Participant”).
Notwithstanding any provision of the Plan to the contrary, a Section 2.11
Participant's benefit under the Plan shall be reduced to an amount equal to (i)
2.99 times the Section 2.11 Participant's “base amount” (within the meaning of
section 280G of the Code) (ii) minus the value of all other payments that would
be deemed to be “parachute payments” within the meaning of section 280G of the
Code (but not below zero); provided, however, that the reduction provided by
this sentence shall not be made if it would result in a smaller aggregate
after-tax payment to the Section 2.11 Participant after taking into account all
applicable federal, state and local taxes, including the excise tax under
section 4999 of the Code. Unless the Company and the Section 2.11 Participant
otherwise agree in writing, all determinations required to be made under this
Section, including the manner and amount of any reduction in the Section 2.11
Participant's benefits under this Section 2, and the assumptions to be used in
arriving at such determinations, shall be made in writing in good faith by the
accounting firm serving as the Company's independent public accountants
immediately prior to the events giving rise to the payment of such benefits (the
“Accountants”). For the purposes of making the calculations required under this
Section, the Accountants may make reasonable assumptions and approximations
concerning the application of Sections 280G and 4999 of the Code. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section. Any reduction




--------------------------------------------------------------------------------




shall be made in the following manner: first a reduction of (i) cash payments
subject to Section 409A of the Code as deferred compensation and (ii) cash
payments not subject to Section 409A of the Code, and second a cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code.
SECTION 3.PLAN ADMINISTRATION.
3.1The Plan Administrator shall administer the Plan and shall have the full,
discretionary authority to (i) construe and interpret the Plan, (ii) adopt
amendments to the Plan which are deemed necessary or desirable to bring the Plan
in compliance with all applicable laws and regulations, including without
limitation, section 409A of the Code and the regulations thereunder, (iii)
prescribe, amend and rescind rules and regulations necessary or desirable for
the proper and effective administration of the Plan, (iv) prescribe, amend,
modify and waive the various forms and documents to be used in connection with
the operation of the Plan and also the times for giving any notice required by
the Plan, (v) settle and determine any controversies and disputes as to rights
and benefits under the Plan, (vi) decide any questions of fact arising under the
Plan and (vii) make all other determinations necessary or advisable for the
administration of the Plan, subject to all of the provisions of the Plan,
provided, however, that (x) the Severance Agreement and Release may be amended
and executed on behalf of the Employer upon the approval of both the General
Counsel and Chief Talent Officer, in their sole discretion, including without
limitation to the extent necessary or desirable to comply with applicable law in
any jurisdiction, with the execution of the Severance Agreement and Release by
both the General Counsel and Chief Talent Officer to be conclusive evidence of
the approval by the Employer of any such amendment, (y) the requirement that an
Eligible Employee provide the Severance Agreement and Release may be waived with
the written approval of both the General Counsel and Chief Talent Officer, in
their sole discretion and (z) the requirement to provide the Severance Agreement
and Release in the form attached hereto as Appendix I may be waived with the
written approval of both the General Counsel and Chief Talent Officer, in their
sole discretion.
3.2The Plan Administrator may delegate any of its duties hereunder to such
person or persons from time to time as it may designate.
3.3The Plan Administrator is empowered, on behalf of the Plan, to engage
accountants, legal counsel and such other personnel as it deems necessary or
advisable to assist it in the performance of its duties under the Plan. The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan. Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan. All reasonable expenses thereof
shall be borne by the Employer.
3.4Unless such requirement is waived by the General Counsel and Chief Talent
Officer in their sole discretion, the Plan Administrator shall promptly provide
the Severance Agreement and Release to an Eligible Employee who becomes eligible
for a payment and benefits under Sections 2.1, 2.2, 2.3, 2.4 and 2.5 and shall
require an executed Severance Agreement and Release to be returned to the Plan
Administrator within no more than forty-five (45) days (or such shorter time




--------------------------------------------------------------------------------




period as the Plan Administrator may impose, subject to compliance with
applicable law) from the date the Eligible Employee receives the Severance
Agreement and Release. Unless such requirement is waived by the General Counsel
and Chief Talent Officer in their sole discretion, if the Eligible Employee does
not execute and return the Severance Agreement and Release to the Plan
Administrator within the specified time period, he or she will not be entitled
to any payments or benefits under the Plan. Any deadline established by the Plan
Administrator shall ensure that the payment of any benefit under Sections 2.1,
2.2, 2.3, 2.4 and 2.5 is made no more than two and one-half months after the end
of the calendar year in which the Severance occurs. Notwithstanding anything
contained herein to the contrary, to the extent required by Code Section 409A,
if the period during which the Eligible Employee is permitted to review and
revoke the Severance Agreement and Release overlaps two taxable years
(regardless of whether such agreement becomes effective during such first
taxable year), then any amount payable that is “non-qualified deferred
compensation” within the meaning of Code Section 409A and that would have
otherwise been paid during such first taxable year shall instead be withheld and
paid in the second taxable year.
SECTION 4.PLAN MODIFICATION OR TERMINATION.
4.1The Plan may be amended or terminated by the Board at any time; provided,
however, that, except as provided in Section 3.1(ii) above and Section 4.2
below, any termination of the Plan or modification of the Plan in any material
manner shall be void and of no force and effect if such action is taken during
any of the following periods and is not required by law: (i) during the period
commencing on a Change in Control and ending on the first anniversary of the
Change in Control or (ii) during the period commencing on a date twelve (12)
months prior to a Change in Control, or (iii) during the period commencing on a
date twelve (12) months prior to a Potential Change in Control and ending on the
date that is the end of the Potential Change in Control Period.
4.2Notwithstanding Section 4.1, above, the Plan shall, to the extent possible,
be administered to prevent the adverse tax consequences described in section
409A(a)(1) of the Code from applying to any payment made under the Plan, and any
provision of the Plan that does not further this purpose shall be severed from
the Plan and of no force and effect unless the General Counsel and Chief Talent
Officer, in their sole discretion, determine that the provision shall apply. To
the extent that any payment under the Plan is subject to a delay pursuant to
Code Section 409(A)(a)(2)(B)(i) and the regulations and guidance thereunder,
such payment shall be delayed until the date that is 6 months after the Eligible
Employee's separation from service, and no interest shall be paid on any amounts
so delayed.
4.3The Plan shall terminate automatically ten years from the Effective Date
unless extended by the Company or unless a Change in Control shall have occurred
prior thereto, in which case the Plan shall terminate automatically one year and
one day after a Change in Control or, if later, when all benefits payable under
the Plan are paid.
SECTION 5.GENERAL PROVISIONS.
5.1Except as otherwise provided herein or by law, no right or interest of any
Eligible Employee under the Plan shall be assignable or transferable, in whole
or in part, either directly or by operation of law or otherwise, including,
without limitation, by execution, levy, garnishment,




--------------------------------------------------------------------------------




attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee. When a payment is due under this Plan to a Severed Employee
who is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.
5.2If an Employer is obligated by law, contract, policy or otherwise to pay
severance, a termination indemnity, notice pay, or the like, or if an Employer
is obligated by law to provide advance notice of separation (“Notice Period”),
then any Severance Payment hereunder shall be reduced by the amount of any such
severance pay, termination indemnity, notice pay or the like, as applicable, and
by the amount of any compensation received during any Notice Period.
5.3Neither the establishment of the Plan, nor any modification thereof, nor the
creation of any fund, trust or account, nor the payment of any benefits shall be
construed as giving any Eligible Employee, or any person whomsoever, the right
to be retained in the service of the Employer, and all Eligible Employees shall
remain subject to discharge to the same extent as if the Plan had never been
adopted.
5.4If any provision of this Plan shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions hereof, and
this Plan shall be construed and enforced as if such provisions had not been
included.
5.5This Plan shall inure to the benefit of and be binding upon the heirs,
executors, administrators, successors and assigns of the parties, including,
without limitation, each Eligible Employee, present and future, and any
successor to the Employer. If a Severed Employee shall die while any amount
would still be payable to such Severed Employee under the Plan if the Severed
Employee had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the executor,
personal representative or administrators of the Severed Employee's estate.
5.6The headings and captions herein are provided for reference and convenience
only, shall not be considered part of the Plan, and shall not be employed in the
construction of the Plan.
5.7The Plan shall not be funded. No Eligible Employee shall have any right to,
or interest in, any assets of any Employer which may be applied by the Employer
to the payment of benefits or other rights under this Plan.
5.8Any notice or other communication required or permitted pursuant to the terms
hereof shall be in writing and shall be given when delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid,
addressed to the intended recipient at his, her or its last known address. A
written notice of an Eligible Employee's Severance Date by the Company or the
Eligible Employee, as the case may be, to the other shall (i) indicate the
specific termination provision of the Plan that is being relied upon; (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Eligible
Employee's employment under the provision so indicated and (iii) specify the
termination date (which date, in the case of a termination by the Eligible
Employee for Good Reason, shall be not




--------------------------------------------------------------------------------




less than thirty (30), and in all other cases shall be not less than fifteen
(15) days nor more than sixty (60) days after the giving of such notice). The
failure by the Company or the Eligible Employee to provide such notice or to set
forth in such notice any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Company or the Eligible
Employee hereunder or preclude the Company or Eligible Employee from asserting
such fact or circumstance in enforcing the Company's or the Eligible Employee's
rights hereunder.
5.9Nothing in the Plan shall require the Employer to provide any payment that
duplicates any payment, benefit, or grant that an Eligible Employee is entitled
to receive under any Employer compensation or benefit plan, award agreement, or
other arrangement. Any severance benefit provided under any Employer
compensation or benefit plan, award agreement, or other arrangement, including
without limitation the Electronic Arts Inc. Severance Benefit Plan, shall
offset, on a dollar for dollar basis, any benefits owed under the Plan.
5.10Except to the extent explicitly provided in this Plan, any awards made under
any Employer compensation or benefit plan or program shall be governed by the
terms of that plan or program and any applicable award agreement thereunder as
in effect from time to time. The amounts paid or provided under the Plan shall
not be treated as compensation for purposes of determining any benefits payable
under any Employer retirement, life insurance, or other employee benefit plan.
5.11This Plan shall be construed and enforced according to the laws of the State
of California (not including any California law that would require the
substantive law of another jurisdiction to apply), to the extent not preempted
by federal law, which shall otherwise control.
5.12Because the Plan is not intended to provide retirement income or result in
the systematic deferral of income to termination of employment, the Plan is
intended to be an “employee welfare benefit plan” within the meaning of Section
3(1) of the ERISA, and not an “employee pension benefit plan” within the meaning
of Section 3(2) of ERISA. However, to the extent that the Plan (without regard
to this Section 5.12) is determined to be an “employee pension benefit plan”
because (i) with respect to certain participants the Plan provides for payments
in excess of the amount specified in 29 C.F.R. Section 2510.3-2(b) (the
“Severance Pay Regulation”) and (ii) the facts and circumstances indicate the
Plan (without regard to this Section 5.12) is not otherwise an “employee welfare
benefit plan,” then the following provisions shall apply: The Plan shall be
treated as two plans, one of which provides the benefits required by Section 2
not in excess of the safe harbor described in the Severance Pay Regulation and
the other of which provides for all other payments and benefits required by
Section 2 pursuant to a plan maintained “primarily for the purpose of providing
deferred compensation to a select group of management or highly compensated
employees” as described in Section 201(2) of ERISA.






--------------------------------------------------------------------------------




SCHEDULE A
SPECIFIED ELIGIBLE EMPLOYEES


Chief Executive Officer
Chief Financial Officer
Chief Talent Officer
Executive Vice President, Legal and Business Affairs
General Counsel
Chief Accounting Officer




--------------------------------------------------------------------------------




APPENDIX I
FORM OF
SEVERANCE AGREEMENT AND RELEASE








